Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Claims 1-9 and 11-20 are pending. Claim 10 is cancelled. Claim 1 is currently amended. 

The rejection of claims 1-9 and 11-20 under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 2013/0172226) is withdrawn in view of Applicant’s amendment.

The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Dreher as applied to claims 1-9 and 11-20 above, and further in view of Blyth et al. (US 2005/0170995) is withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 2013/0172226), hereinafter “Dreher” in view of Blyth et al. (US 2005/0170995), hereinafter “Blyth” in further view of Kandasamy et al. (US Patent No. 6,514,929), hereinafter “Kandasamy.”  
	Regarding claims 1, 6 and 7, Dreher teaches a fibrous structure comprising a plurality of fibrous elements and one or more water-soluble, active agent-containing particles (see paragraph [0007]; claim 1). In one example, the fibrous element may comprise an active agent within the fibrous element (see paragraph ([0125]). In another example, one or more active agents may be distributed as discrete regions within the fibrous element; in still another example, at least one active agent is distributed uniformly or substantially uniformly throughout the fibrous element and at least one other active agent is distributed as one or more discrete regions within the fibrous element; in still yet another example, at least one active agent is distributed as one or more discrete regions within the fibrous element and at least one other active agent is distributed as one or more discrete regions different from the first discrete regions within the fibrous element (see paragraph [0126]). The fibrous elements comprise one or more filament-forming materials (see paragraphs [0013] and [0110]), wherein the filament-forming materials may comprise polyvinyl alcohol, as one selection (see paragraphs [0051] and [0112]). The at least one fibrous element comprises one or more active agents (see claim 4), wherein one or more active agents comprises a surfactant (see claim 6), wherein the surfactant is selected from the group consisting of: anionic surfactants, cationic surfactants, nonionic surfactants, zwitterionic surfactants, amphoteric surfactants, and mixtures thereof (underlining supplied; see paragraphs [0161], [0181] and [0182]; claim 7). The particles may contain a degrading accelerators used to accelerate the rate at which a fibrous structure degrades in the presence of water and/or oxygen, wherein the degrading accelerator can include one or more materials such as, but not limited to, alkali metal carbonates (e.g. sodium carbonate, potassium carbonate, etc.), alkali metal hydrogen carbonates (e.g., sodium hydrogen carbonate {also known as sodium bicarbonate}, potassium hydrogen carbonate {also known as potassium bicarbonate}, etc.), ammonium carbonate, etc; and  optionally one or more activators (i.e., effervescent activator) that are used to activate or increase the rate of activation of the one or more degrading accelerators in the fibrous structure, like organic acids (e.g., hydroxy-carboxylic acids [citric acid, tartaric acid, malic acid, lactic acid, gluconic acid, etc.], saturated aliphatic carboxylic acids [acetic acid, succinic acid, etc.], unsaturated aliphatic carboxylic acids [e.g., fumaric acid, etc.] (underlinings supplied; see paragraph [0274]), wherein the combination of the above carbonates and acids are generally known as effervescent agents. Dreher also teaches that an active agent comprises an additive that creates a chemical reaction (i.e., foaming, fizzing, coloring, warming, cooling, lathering, disinfecting and/or clarifying and/or chlorinating, such as in clarifying water and/or disinfecting water and/or chlorinating water) (underlining supplied, see paragraph [0067]). Dreher also teaches that the “particle” means a solid additive such as a powder, granule, encapsulate or microcapsule (see paragraph [0052]). 
Dreher, however, fails to specifically disclose a foaming fibrous structure product wherein at least one of the fibrous elements comprises polyvinyl alcohol, the one or more of the active agents present within the at least one fibrous element comprises a zwitterionic surfactant, and wherein the foaming fibrous structure comprises an effervescent agent such that when the foaming fibrous structure product is exposed to conditions of intended use, a foam is generated; and the at least one of the water-soluble active agent-containing particles is an agglomerate comprising at least one sub-particle comprising an effervescent agent
as recited in claim 1. 
	Blyth, an analogous art, teaches that laundry detergent composition in particulate or particle form can be in the form of an agglomerate, granule, flake, extrudate, bar, tablet or any combination thereof (see paragraph [0062]). 
	It is known from Kandasamy, an analogous art, that an alkaline material like soda ash or sodium carbonate and an acid, i.e., an effervescent agent, can be prepared as an agglomerated particle (see abstract; Example 1, co. 21, line 64 to col. 22, line 32). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a fibrous structure wherein at least one of the fibrous elements comprises polyvinyl alcohol, the active agent within the fibrous element comprises a zwitterionic surfactant and the water-soluble, active agent-containing particles comprise an effervescent agent like sodium bicarbonate and citric acid  because these are some of the suitable selections of filament-forming materials, active agent within the fibrous element and water-soluble, active agent-containing particles, respectively, taught by Dreher in paragraphs [0051], [0112], [0161], [0274] and claim 7. Considering that the fibrous structure of Dreher comprises similar components as those recited in claim 1, in particular the presence of the degrading accelerator like sodium bicarbonate and activators like citric acid, which are effervescent agents as disclosed in paragraph [0274], which creates a chemical reaction such as foaming, as disclosed in paragraph [0067], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fibrous structure of Dreher to be a foaming fibrous structure, and to generate a foam when exposed to conditions of intended use. 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the granule of Dreher with an agglomerate, like an effervescent agglomerated particle as shown by Kandasamy, because the substitution of art recognized equivalents as shown by Blyth is within the level of ordinary skill in the art. In addition, the substitution of one particulate or particle form for another is likely to be obvious when it does no more than yield predictable results.
	Regarding claim 2, Dreher teaches that one or more of the fibrous elements are water-soluble (see claim 2). 
	Regarding claim 3, as stated above, Dreher teaches that the at least one fibrous element comprises one or more active agents (see claim 4), wherein one or more active agents comprises a surfactant (see claim 6), wherein the surfactant is selected from the group consisting of: anionic surfactants, cationic surfactants, nonionic surfactants, zwitterionic surfactants, amphoteric surfactants, and mixtures thereof (see paragraphs [0161], [0181] and [0182]; claim 7). Dreher, however, fails to specifically disclose the fibrous element, which comprises a zwitterionic surfactant, to further comprise at least one anionic surfactant.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated at least one anionic surfactant into the fibrous element, which already comprises a zwitterionic surfactant, as discussed above, because Dreher specifically desires a mixture of surfactants such as anionic surfactants and zwitterionic surfactants as disclosed in paragraph [0161] and claim 7.
	Regarding claim 4, Dreher teaches that in one example, the filament-forming material comprises a polymer selected from the group consisting of: polyvinyl alcohol, carboxylated polyvinyl alcohol, sulfonated polyvinyl alcohol, among others, and mixtures thereof (see paragraph [0134]; claim 12). Dreher, however, fails to specifically disclose the filament-forming material comprises two different polyvinyl alcohols. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected polyvinyl alcohol and a carboxylated polyvinyl alcohol or sulfonated polyvinyl alcohol as the filament-forming materials because Dreher specifically desires a mixture of filament-forming materials and the above polyvinyl alcohols are some of the suitable selections as disclosed in paragraph [0134] and claim 12.
	Regarding claim 5, Dreher teaches, in one example, a fibrous element which comprises one or more filament-forming materials and one or more active agents, wherein the active agent comprises one or more chelants (see paragraph [0119]). 
	Regarding claim 8, Dreher teaches that the particles, which are water-soluble (see paragraph [0007]), may comprise 25% by weight on a dry particle basis of an anionic surfactant (see paragraph [0082]). 
	Regarding claim 9, Dreher teaches that at least one of the water-soluble, active agent-containing particles comprises a median particle size (i.e., D50)  of from about 1 µm to about 1600 µm as measured according to the Median Particle Size Test Method (see paragraph [0053], claim 14). Dreher, however, fails to specifically disclose the water-soluble particles exhibiting a D50 particle size of from about 100 µm to about 5000 µm.
Considering the above teaching of Dreher regarding the median particle sizes, i.e., D50, of the water-soluble active agent-containing particles, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 11, Dreher teaches that the at least one fibrous element comprises one or more active agents (see claim 5), wherein the one or more active agents is selected from the group consisting of: fabric care active agents, dishwashing active agents, carpet care active agents, surface care active agents, air care active agents, and mixtures thereof (see claim 8).
Regarding claim 12, Dreher teaches that in one example, if the particle is designed to be used for laundering clothes in a laundry operation and/or cleaning dishes in a dishwashing operation, then the particle may comprise a laundry detergent composition or dishwashing detergent composition or active agents used in such compositions (see paragraph [0159]).
Regarding claim 13, Dreher teaches that a plurality of the water-soluble, active agent-containing particles are present in the fibrous structure at a basis weight of from about 1 g/m2  to about 5000 g/m2 (see claim 15). 
Regarding claim 14, Dreher teaches that at least one of the water-soluble, active agent-containing particles comprises an active agent selected from the group consisting of: bleaching agents, builders, enzymes, antimicrobials, antibacterials, antifungals, perfume delivery systems, dye transfer inhibiting agents, brighteners, hueing dyes and mixtures thereof (see claim 19). 
Regarding claim 15, Dreher teaches that at least one of the water-soluble, active agent-containing particles comprises an encapsulated bleaching agent (see claim 21). 
Regarding claim 16, Dreher teaches that at least one of the water-soluble, active agent-containing particles comprises a perfume microcapsule (see claim 22). 
Regarding claim 17, Dreher teaches that at least one of the fibrous elements exhibits an average diameter of less than 50 µm as measured according to the Diameter Test Method (see claim 23).
Regarding claim 18, Dreher teaches that the fibrous structure exhibits a dissolution time of less than 3600 seconds as measured according to the Dissolution Test Method (see claim 24).
Regarding claim 19, Dreher teaches that at least one of the fibrous elements comprises a coating composition present on an external surface of the fibrous element (see claim 25).
Regarding claim 20, Dreher teaches a multi-ply fibrous structure comprising at least one ply of a fibrous structure (see claim 26, paragraph [0037]), which is foamable as discussed above. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /LORNA M DOUYON/                                                                       Primary Examiner, Art Unit 1761